UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-4889



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.


REGINALD JONES, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:02-cr-00421-BEL)


Argued:   May 15, 2008                    Decided:   August 20, 2008


Before WILKINSON and GREGORY, Circuit Judges, and Henry F. FLOYD,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.   Judge Gregory wrote a
dissenting opinion.


ARGUED: Kenneth Wendell Ravenell, Baltimore, Maryland, for
Appellant. Christopher John Romano, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.  ON BRIEF: Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Reginald Jones III appeals the district court’s denial of a

motion to suppress evidence seized during and statements made

following a traffic stop.    For the reasons stated below, we affirm

the district court’s denial of Jones’ motion to suppress.



                                    I.

                                    A.

       On the afternoon of August 29, 2002, Baltimore City Police

officers arrested an individual for a narcotics violation.               That

individual agreed to cooperate with the police by serving as a

confidential informant (CI).      The CI told Sergeant David Cheuvront

that Jones was a local drug dealer who sold crack-cocaine in multi-

ounce    quantities.   The   CI   also   advised   that   Jones   used    two

addresses: 2920 Boarman Avenue in northwest Baltimore City and 8

Mountbatten Court in the Woodlawn precinct of western Baltimore

County.    The CI further warned Cheuvront that Jones often carried

a gun.

       Cheuvront cross-referenced the CI’s information against public

records and confirmed that (1) a Reginald Jones was listed as a

resident at 2920 Boarman Avenue and (2) Jones had “an extensive

record to include crimes of violence, handgun violations, and

several [controlled dangerous substances] arrests.”          (J.A. at 30-

31.)     Thereafter, acting on police instruction and using his own


                                    2
cell phone, the CI called Jones and made arrangements to purchase

six ounces of crack-cocaine. Cheuvront could hear the CI’s portion

of the conversation.     The CI and Jones agreed to meet that evening

around 9:00 or 10:00 at a location to be determined.

     Cheuvront then contacted Sergeant Dennis O’Neill with the

Baltimore County Police Department and advised him that Baltimore

City officers were working with a CI to arrange a meeting with

Jones somewhere in the Baltimore area to purchase crack-cocaine

that evening.    If the meeting took place in Baltimore County,

Cheuvront would need O’Neill’s assistance because Baltimore County

was outside of Cheuvront’s jurisdiction.             Cheuvront also told

O’Neill about Jones’ criminal record, that Jones was known to carry

a gun and was connected to the two addresses.

     At approximately 9:20 that evening, the CI spoke with Jones,

who told the CI that he was running late because he was in a

vehicle being stopped by the police for a burned-out headlight.

Jones did not describe the vehicle, give the precise location, or

say whether he was the driver or a passenger.

     After   receiving   this   information   from    the   CI,   Cheuvront

contacted O’Neill to inform him that Jones was currently stopped.

O’Neill knew that one of the two addresses associated with Jones

was in the Woodlawn area and contacted the police radio dispatcher

for the Woodlawn precinct to determine whether officers had anyone

currently stopped for a headlight violation. O’Neill also directed


                                   3
other officers to contact dispatchers in the Wilkens and Garrison

precincts, both of which border the Woodlawn precinct.     Together,

the Woodlawn, Wilkens and Garrison precincts cover roughly the

western half of Baltimore County.

     O’Neill determined that several stops had been made and that

one of the stops was based on a headlight violation.        O’Neill

contacted Officer Eric Cross, who was conducting the headlight

violation stop, and advised Cross that Baltimore City Police were

looking for a man named Jones, who was believed to be bringing six

ounces of crack-cocaine from Baltimore City to Baltimore County.

O’Neill also told Cross that Jones was currently stopped for a

headlight violation and that he could be carrying a gun.

     Cross confirmed that he had pulled over a vehicle for a

burned-out headlight, that two men were in the vehicle, and that

the stop was occurring at the intersection of Liberty Road and

Kelox Road.   O’Neill recognized that this intersection was roughly

halfway between the two addresses associated with Jones.    In light

of this information, O’Neill directed Cross to call for backup and

to remove and pat down the occupants.

     Thereafter, Officer Christopher Waite and other Baltimore

County Police officers arrived.   Cross ordered both men out of the

vehicle, and Waite began to pat down Jones.   As Waite attempted to

pat down Jones’ midsection, Jones repeatedly twisted his pelvis

away from Waite.   Waite persisted with the pat down, and his hands


                                  4
brushed against a flat, hard object just below Jones’ waistband.

According to Waite, he believed the object to be a weapon and

grasped the object firmly to immobilize it.   He felt a large, hard,

irregular object, roughly the size and shape of a hockey puck,

wrapped in a plastic bag.      At that point, Waite knew that the

object was not a weapon, but Waite removed the object because he

believed that he had found narcotics.     The object proved to be

roughly six ounces of crack-cocaine. Waite then placed Jones under

arrest. After being advised of his Miranda rights, Jones agreed to

speak with law enforcement officers on the scene.

                                 B.

     On September 19, 2002, a grand jury in the District of

Maryland returned a one-count indictment against Jones.           The

indictment charged Jones with possession with intent to distribute

cocaine base.   See 21 U.S.C. § 841.      Jones filed a motion to

suppress any evidence seized during the August 29, 2002, traffic

stop and any statements made to the police following that stop.    On

February 19, 2004, the district court issued a memorandum opinion

and order denying the motion to suppress.

     On June 2, 2004, Jones tendered a conditional guilty plea to

Count One of the indictment.   He preserved his right to appeal the

district court’s denial of his motion to suppress.     The district

court accepted Jones’ conditional guilty plea and convicted him of

one count of possession with intent to distribute cocaine base.


                                 5
Jones was then sentenced to a term of imprisonment of 151 months.

Jones filed a timely appeal, challenging the district court’s

denial of his motion to suppress.



                               II.

     Jones argues that (1) there was no reasonable articulable

suspicion for the officers to conduct a pat down of Jones; (2)

Waite conducted an illegal search of Jones; (3) Jones’ detention

exceeded a constitutionally permissible duration before the Terry

frisk was conducted; and (4) the statements made by Jones should

have been suppressed.

     We review for clear error a district court’s factual findings

underlying the denial of a motion to suppress, while its legal

conclusions are reviewed de novo.       United States v. Rusher, 966

F.2d 868, 873 (4th Cir. 1992).        When reviewing the denial of a

motion to suppress, the evidence is construed in the light most

favorable to the Government.   United States v. Seidman, 156 F.3d

542, 547 (4th Cir. 1998).

                                 A.

     Jones first contends that there was no reasonable articulable

suspicion for the police to conduct a pat down.      Jones maintains

that the district court relied on factors that were either not

sufficiently proven during the suppression hearing or were not




                                 6
appropriate     factors     to   rely       on    in   determining       reasonable

articulable suspicion.

                                        1.

       We begin with a review of Fourth Amendment law relating to

traffic stops.      Police officers are justified in stopping an

automobile where a traffic violation has occurred. Whren v. United

States, 517 U.S. 806, 810 (1996).            During a routine traffic stop,

police officers may order, as a matter of course, a driver and

passengers to exit a vehicle with no more suspicion than that

justifying the traffic stop itself.               Maryland v. Wilson, 519 U.S.

408, 415 (1997); Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977).

Moreover, pursuant to the Supreme Court’s decision in Terry v.

Ohio, 392 U.S. 1 (1968), a pat down, or “frisk,” is permitted “when

the officer perceive[s] an appropriate level of suspicion of

criminal activity and apprehension of danger.”                   United States v.

Sakyi, 160 F.3d 164, 169 (4th Cir. 1998).

       Terry’s “reasonable suspicion” standard is not reduced to a

“neat set of legal rules,” but is a “commonsense, nontechnical

conception[]     that     deal[s]    with        the   factual    and     practical

considerations of everyday life on which reasonable and prudent

men, not legal technicians, act.”                Ornelas v. United States, 517

U.S.   690,    695-96   (1996)      (internal       quotations     and    citations

omitted).     Accordingly, “[c]ourts are not remiss in crediting the

practical experience of officers who observe on a daily basis what


                                        7
transpires on the street.”        United States v. Lender, 985 F.2d 151,

154 (4th Cir. 1993).

      When assessing whether an officer had reasonable suspicion for

a   Terry   frisk,    a   court   must       consider   the   totality    of   the

circumstances.       United States v. Sprinkle, 106 F.3d 613, 618 (4th

Cir. 1997).    Reasonable suspicion is a “less demanding standard

than probable cause,” requiring a showing “considerably less than

preponderance of the evidence.” Illinois v. Wardlow, 528 U.S. 119,

123 (2000).     This Court has held that the reasonable suspicion

standard “may be satisfied by an officer’s objectively reasonable

suspicion that drugs are present in a vehicle that he lawfully

stops.”     Sakyi, 160 F.3d at 169.            Because guns often accompany

drugs, when an officer suspects the presence of drugs in a stopped

vehicle, the risk of danger to the officer is apparent.                  Id.

                                         2.

      In the case before us, the police officers had reasonable

suspicion to conduct a pat down of Jones.               The officers knew that

(1) a CI had arranged a meeting with Jones for that evening to

purchase crack-cocaine; (2) Jones had an extensive criminal record,

including drug and gun charges; (3) Jones used two addresses, one

in northwest Baltimore City and one in the Woodlawn precinct of

western Baltimore County; (4) Jones was in a vehicle being stopped

by the police for a burned-out headlight; (5) Cross was the only

officer in the western half of Baltimore County who had stopped a


                                         8
car for a headlight violation; and (6) Cross was conducting the

stop at the intersection of Liberty Road and Kelox Road, roughly

halfway between the two addresses associated with Jones.        Taken

together, these factors establish that the officers had reasonable

suspicion to believe that criminal activity was afoot.

     Specifically, the officers had reasonable suspicion to believe

that Jones had drugs in the vehicle.   Because guns often accompany

drugs, the risk of danger to Cross was apparent.      See id.   Cross

called for backup before ordering the driver and Jones out of the

vehicle for the pat down, providing further evidence that Cross was

concerned about his safety.

     Jones contends that the evidence was insufficient to establish

that Jones was the person who would be meeting the CI to conduct

the transaction.   However, Cheuvront testified that the CI stated

that he could contact Jones “by telephone and order up a quantity

of crack cocaine, and that he would then meet . . . Jones to get

the crack cocaine from him.”   (J.A. at 31-32.)   Cheuvront also had

an independent recollection that the CI stated that Jones was on

his way to meet with the CI.   (J.A. at 45-48, 52.)

     Jones also challenges the officers’ reliance on the CI,

arguing that the CI had not been proven to be reliable and that the

information provided by the CI was uncorroborated.    This case does

not present us with a situation in which we are concerned about the

reliability of the CI.    The CI was not an anonymous informant.


                                 9
Instead, the CI was face to face with the officers, told the

officers that he could place a call to Jones to order drugs, and

did   in   fact   place   that   call      in    the   presence      of   Cheuvront.

Moreover, Cheuvront cross-referenced the CI’s information against

public records and confirmed (1) that a Reginald Jones was listed

as a resident at 2920 Boarman Avenue and (2) that Jones had “an

extensive record to include crimes of violence, handgun violations,

and several [controlled dangerous substances] arrests.”                    (J.A. at

30-31.)     The CI also provided the officers with the information

that Jones had been stopped for a headlight violation, a fact that

the CI knew was subject to verification.

      Under a totality of the circumstances, we hold that the pat

down of Jones was justified because the officers had a reasonable

suspicion that criminal activity was afoot.

                                        B.

      Having concluded that the pat down was justified, we turn next

to Jones’ contention that Waite conducted an illegal search of

Jones.     Jones argues that Officer Waite exceeded the bounds of a

Terry stop by removing the object from Jones’ waistband after

realizing that the object was not a weapon and posed no threat.

                                      1.

      As   previously     observed,     if      an   officer   has    a   reasonable

suspicion of criminal activity, he may conduct a limited search of

outer clothing to discover any weapons.                 Terry, 392 U.S. at 27.


                                        10
“[C]ontraband discovered during a lawful Terry stop is admissible

so long as the search does not exceed the bounds permitted by

Terry.”   United States v. Raymond, 152 F.3d 309, 312 (4th Cir.

1998) (citing Minnesota v. Dickerson, 508 U.S. 366, 373 (1993)

(setting forth the “plain feel” doctrine)).           If an officer, while

conducting a pat down, “feels an object whose contour or mass makes

its identity immediately apparent, there has been no invasion of

the   suspect’s   privacy   beyond   that   already    authorized   by   the

officer’s search for weapons.”       Dickerson, 508 U.S. at 375.    On the

other hand, “[o]nce an officer has determined that the object is

not a weapon . . . and if its shape or size does not indicate its

contraband nature, the search must stop.” Raymond, 152 F.3d at 312

(citing Dickerson, 508 U.S. at 378).

                                     2.

      Jones argues that

      [b]ecause Terry frisks are not meant to discover evidence
      of a crime, but rather are limited to a search for
      weapons that might endanger the officer or the public, it
      was not permissible for . . . Waite to continue his
      search and remove the object from Jones’[] waistband once
      he determined that the object was not a weapon.

(Appellant’s Br. 23.)       To the contrary, Waite was justified in

removing the contraband under the “plain feel” doctrine.

      When Waite began to pat down Jones, Jones started to “cant his

middle section away from [Officer Waite],” (J.A. at 253), and

“continu[ed] to spin, to keep that section away from the search,”

(J.A. at 254).     This movement indicated to Waite that Jones was

                                     11
concerned about something Waite might find. When Waite was able to

search Jones’ midsection, Waite felt a “hard object” that he

initially thought was a weapon.             (J.A. at 254.)

        After feeling the object, Waite grabbed it to immobilize it.

Once he secured it, he realized that the object was not a weapon,

but instead a large, hard, irregular object, roughly the size and

shape of a hockey puck, wrapped in a plastic bag.                 At that point,

he removed the object, believing it to be a controlled dangerous

substance.      Waite was justified in removing the contraband and

there    was   no   invasion    of   Jones’    privacy   beyond    that   already

authorized by Waite’s search for weapons.            See Dickerson, 508 U.S.

at 375.

                                        C.

     Jones      next    avers        that     his   detention       exceeded   a

constitutionally permissible duration before the Terry frisk was

conducted.     Specifically, Jones contends that the detention lasted

longer than necessary to effectuate the purpose of the traffic

stop.

                                        1.

     During a routine traffic stop, a police officer may “request

a driver’s license and vehicle registration, run a computer check,

and issue a citation.”         United States v. Foreman, 369 F.3d 776, 781

(4th Cir. 2004) (citing United States v. Rusher, 966 F.2d 868, 876-

77 (4th Cir. 1992)).      Once the driver has shown that he is entitled


                                        12
to operate the vehicle and the police officer has issued the

citation, the driver “must be allowed to proceed on his way.”

Rusher, 966 F.2d at 876.          If, however, the driver obstructs the

police officer’s efforts in any way, a longer traffic stop would be

reasonable.    See United States v. Sharpe, 470 U.S. 675, 687-88

(1985)    (rejecting   the   argument       that    “a    20-minute    stop   is

unreasonable when the police have acted diligently and a suspect’s

actions    contribute[d]     to    the     added    delay   about     which   he

complains”).

       A stop “justified solely by the interest in issuing a warning

ticket to the driver can become unlawful if it is prolonged beyond

the time reasonably required to complete that mission.”                Illinois

v. Caballes, 543 U.S. 405, 407 (2005).             Thus, a prolonged traffic

stop requires either (1) the driver’s consent or (2) a reasonable

suspicion that illegal activity is afoot.                Foreman, 369 F.3d at

781.

                                      2.

       The district court found that twenty minutes had elapsed

between the initial stop and the pat down of Jones, and we are

unaware of any case holding that a twenty-minute detention for a

traffic stop is unconstitutional.            Cross was entitled to detain

Jones after observing the headlight violation.                Cross testified

that he was writing a repair order for the headlight violation and

that it usually took him ten to fifteen minutes to write a repair


                                      13
order.   This stop took longer because the driver failed to produce

any identification.   Therefore, Cross had to return to his squad

car to contact headquarters to verify the driver’s identity and to

ensure that the car was not stolen.     Accordingly, we hold that

Officer Cross’ twenty-minute detention of Jones was constitutional.

                                 D.

     Jones’ remaining argument is that the statements made by him

after the stop should have been suppressed.       Specifically, he

asserts that “because the initial pat down and removal of the crack

cocaine . . . were unlawful, the statements made by Jones to the

police officers following his arrest should be suppressed as fruit

of the illegal search and seizure of Jones.” (Appellant’s Br. 27.)

Having rejected Jones’ arguments that the search and seizure were

illegal, we also reject Jones’ final argument.



                                III.

     In sum, for the foregoing reasons, we affirm the district

court’s denial of Jones’ motion to suppress.

                                                          AFFIRMED




                                 14
GREGORY, Circuit Judge, dissenting:

      Today, the Majority affirms the district court=s denial of

Jones=s motion to suppress.    I agree with the Majority=s conclusion

that the police had reasonable articulable suspicion to conduct a

Terry frisk of Jones.    However, I disagree with the Majority that

the facts in this case comport with the plain feel doctrine.          The

police exceeded the scope of their Terry frisk when they realized

that the object in Jones=s pocket was not a weapon. Although it was

not   immediately   apparent   that   it   was   contraband   the   police

continued to manipulate Jones=s pocket until they discovered the

non-weapon object was in a plastic bag.           Because Aan officer=s

>squeezing, sliding, and otherwise manipulating the contents of [a]

defendant=s pocket=, if the officer knows the pocket contains no

weapon, is prohibited,@ United States v. Swann, 149 F.3d 271, 275

(4th Cir. 1998) (citing Minnesota v. Dickerson, 508 U.S. 366, 378

(1993)), I must respectfully dissent.

      AWhen an officer is justified in believing that the individual

whose suspicious behavior he is investigating at close range is

armed and presently dangerous to the officer or to others, the

officer may conduct a patdown search to determine whether the

person is in fact carrying a weapon.@      Dickerson, 508 U.S. at 373-

374; see also Swann, 149 F.3d at 274.      AThe purpose of this limited

search is not to discover evidence of crime, but to allow the

officer to pursue his investigation without fear of violence....@


                                  15
Dickerson, 508 U.S. at 373-374. ARather, a protective search-

permitted   without     a   warrant    and    on   the     basis   of   reasonable

suspicion less than probable cause-must be strictly limited to that

which is necessary for the discovery of weapons which might be used

to harm the officer or others nearby.@ Id.                   AIf the protective

search goes beyond what is necessary to determine if the suspect is

armed, it is no longer valid under Terry and its fruits will be

suppressed.@     Id.

     An exception to this rule is the plain feel doctrine.                    The

plain feel doctrine is analogous to the plain view doctrine, see

Dickerson, 508 U.S. at 375, which permits the police to seize an

item without a warrant if:            (1) the Apolice are lawfully in a

position from which they view an item,@ (2) Aits incriminating

character is immediately apparent,@ and (3) Athe officers have a

lawful right of access to the object.@             Dickerson, 508 U.S. at 375

(emphasis added).      AIf, however, the police lack probable cause to

believe   that   an    object   in    plain   view    is    contraband    without

conducting further search of the object--i.e., if >its incriminating

character [is not] immediately apparent,= the plain-view doctrine

cannot justify its seizure.@          Id. (citing Arizona v. Hicks, 480

U.S. 321 (1987)).       As the Supreme Court explained in Dickerson,

A[t]he rationale of the plain-view doctrine is that if contraband

is left in open view and is observed by a police officer from a

lawful vantage point, there has been no invasion of a legitimate


                                       16
expectation of privacy and thus no >search= within the meaning of

the Fourth Amendment--or at least no search independent of the

initial intrusion that gave the officers their vantage point.@              Id.

     In   a   plain   feel   case,   we   have   held   that   Aan    officer=s

>squeezing, sliding, and otherwise manipulating the contents of [a]

defendant=s pocket=, if the officer knows the pocket contains no

weapon, is prohibited.@ Swann, 149 F.3d at 275. AAn officer is not

justified in conducting a general exploratory search for evidence

under the guise of a stop and frisk.@        Id. at 274.

     Officer Waite testified that when he patted Jones, he Afelt a

hard object below his waist line.@        (J.A. 254.)    He testified that

he believed it might be a weapon.          Officer Waite also testified

that A[t]o be quite honest, it was roughly the size of a hockey

puck, and when [he] grabbed the object, it felt like the flat side

of a weapon until [he] grabbed down on it.@             Id.    After feeling

around some more, Officer Waite realized that the object, which he

now thought was not a weapon, was in a plastic bag.                  I conclude

that Officer Waite=s decision to probe further after realizing that

the hockey puck shaped item was not a weapon was akin to the

situation in Swann where an officer manipulated the contents of the

defendant=s sock further to determine what was the object in his

sock. It was not until Officer Waite realized that the object was

inside a plastic bag that he believed it to be contraband.              For the




                                     17
foregoing reasons, I would reverse the district court=s denial of

Jones=s motion to suppress.




                               18